         Case 1:15-cv-10686-JGD Document 167 Filed 12/07/18 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

IN THE MATTER OF                              )
GORDON E. PARRY, JR., as Owner of             )
2003 Chaparral Signature 280 cabin cruiser,   )             CIVIL ACTION
MS-2594-AJ, HIN-FGBA0331F203,                 )             NO.: 15-10686-LTS
For Exoneration from or Limitation of         )
Liability.                                    )

                        PLAINTIFF’S PRETRIAL MEMORANDUM

       Now comes the Plaintiff, Gordon E. Parry, Jr., (“Parry”) by and through his counsel to

submit his Pretrial Memorandum as ordered by this Honorable Court.

1.     Concise Summary of Evidence to be Offered:

       Parry was the owner of a 2003 Chaparral Signature 280 cabin cruiser, bearing

Massachusetts Registration MS-2594-AJ and hull identification number (“HIN”)

FGBA0331F203 (“Vessel”). The Vessel was destroyed and is a total loss as a result of an

August 24, 2014 explosion and fire (“incident”) onboard the Vessel while underway upon the

navigable waters of Provincetown Harbor, Provincetown, Massachusetts that resulted in the

burning and sinking of the Vessel. The sole passenger onboard the Vessel at the time of the

incident was David P. Lundmark (“Lundmark”).

       On August 24, 2014 on or around 1130 hours, Parry and Lundmark boarded the Vessel in

Provincetown Harbor, Provincetown, Massachusetts (“harbor”) via dinghy in order to deliver the

Vessel to Boston, Massachusetts. Parry was the owner and operator of the Vessel. The Vessel’s

blowers were run for approximately ten minutes before the engines started without incident and

the Vessel’s mooring lines were cast. Shortly after getting underway within the confines of

Provincetown Harbor mooring field (“mooring field”) the Vessel’s port engine stalled. With the

Vessel’s blowers still running the port engine was restarted without incident and the Vessel
         Case 1:15-cv-10686-JGD Document 167 Filed 12/07/18 Page 2 of 5



continued to make way through the mooring field towards the end of the harbor’s “no wake”

(5mph) zone.

       Upon leaving the no wake zone Parry began to increase the throttle speed of the Vessel’s

engines in order to achieve cruising (planing) speed. Shortly thereafter an explosion occurred in

the aft engine compartment of the Vessel causing the Vessel to be engulfed in flames. Parry and

Lundmark made their way to the bow (front) of the Vessel and entered the water. Almost

immediately a Provincetown Harbormaster Vessel out on patrol attended to the Vessel, Parry and

Lundmark.

       Lundmark was transported to the Provincetown Town Pier where he was met and treated

by EMT personnel. Lundmark was eventually taken to a hospital in Boston for the injuries he

sustained.

       The evidence will show that while Parry was a competent boat operator, he deferred all

maintenance to 3A Marine Service, Inc. Before bringing the Vessel to Provincetown, 3A Marine

serviced the Vessel and found it to be in good working order. The evidence will show that the

explosion of the boat was not due to the negligence of Parry. Further, the evidence will show

that he lacked privity and knowledge of any condition that would render the Vessel unsafe.

2.     Contested Issues of Fact:

       A.      The cause of the fire

       B.      Whether Lundmark smelled gas on the boat

       C.      Whether Lundmark informed Parry about the gas smell allegedly noticed by

               Lundmark

3.     Parry may be filing motions to exclude Lundmark’s experts.
         Case 1:15-cv-10686-JGD Document 167 Filed 12/07/18 Page 3 of 5



4.     Burden Shifting: In response to the Court’s request, Parry’s position on burden shifting

is as follows:

       The Limitation Act allows a vessel owner to limit its liability for any maritime injury or

loss to the value of the vessel provided that the owner lacks privity or knowledge concerning the

events that gave rise to the damage. In Re Rhoten, 397 F.Supp.2d 151, 164 (2005) (citing Cape

Fear, Inc. v. Martin, 312 F.3d 496, 499 (1st Cir. 2002).

       A limitation of liability proceeding is a bifurcated analysis. First, the court determines

whether negligence caused the accident. Second, the court determines whether the shipowner

was privy to, or had knowledge of, the causative agent. Lundmark bears the initial burden of

persuasion on negligence. If Lundmark succeeds in his showing of negligence, the burden shifts

to Parry to establish his lack of privity and knowledge. See In Re Rhoten, 397 F.Supp.2d 151,

164-165 (2005). See also Carr v. PMS Fishing Corp., 191 F.3d 1, 1999 AMC 2958 (1st Cir.

1999); Estate of Muer v. Karbel¸146 F3d 410, 1998 AMC 2668 (6th Cir. 1998).

       Privity or knowledge can be actual or constructive. It typically implies some degree of

culpable participation or neglected duty on the vessel owner’s part. Id.

5.     Length of Trial: Parry estimates the trial to take three half days.

6.     Witnesses:

       A.        Gordon Parry

       B.        Patrick Desmond, Customer Service Manager - 3A Marine
                 316 Lincoln Street
                 Hingham, MA 02043

       C.        John Crowley, Technician - 3A Marine
                 316 Lincoln Street
                 Hingham, MA 02043

       D.        Rex McKinsey, Harbormaster
                 Town of Provincetown Harbormaster’s Office
      Case 1:15-cv-10686-JGD Document 167 Filed 12/07/18 Page 4 of 5



            24 MacMillan Wharf
            Provincetown, MA 02657

     E.     John Dematteis, Assistant Harbormaster
            Town of Provincetown Harbormaster’s Office
            24 MacMillan Wharf
            Provincetown, MA 02657

     F.     Steven Sundquist, Sr. Forensic Specialist
            Travelers Engineering Laboratory
            90 Lamberton Road
            Windsor, CT 06095

     G.     30(b)(6) Designee
            3A Marine
            316 Lincoln Street
            Hingham, MA 02043

     H.     Luis Ribas, Assistant Harbormaster
            Town of Provincetown Harbormaster’s Office
            24 MacMillan Wharf
            Provincetown, MA 02657

7.   Proposed Exhibits:

     A.     Repair Order/Invoices for 2003 28' Vessel with Twin Volvo Penta Engines

     B.     Technician Job Reports for 2003 28' Vessel

     C.     Various photographs of the Vessel

     D.     Service Agreement with 3A Marine

     E.     Various photographs of exemplar vessel

     F.     Vessel schematic

                                                 Respectfully submitted,

                                                 /s/ David S. Smith
                                                 _______________________
                                                 David S. Smith, Esq. BBO No.: 634865
                                                 Farrell Smith O’Connell, LLP
                                                 27 Congress St. Ste. 109
                                                 Salem, MA 01970
                                                 978-744-8918
                                                 dsmith@fsofirm.com
        Case 1:15-cv-10686-JGD Document 167 Filed 12/07/18 Page 5 of 5




                               CERTIFICATE OF SERVICE

      I, David S. Smith, hereby certify that I caused to have served a copy of the foregoing
document upon all parties of record utilizing the ECF system this 7th day of December, 2018.

                                                   /s/ David S. Smith
                                                   David S. Smith
